Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-25-2022 has been entered.
 
Priority
	The priority for combining neural network and self-organizing map is determined to be 03/09/2011. The priority for neural network library is determined to be 03/09/2011. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 47, 53-55, 58, 60-67 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang (“Hybrid machine learning system for integrated yield management in semiconductor manufacturing” 1998) in view of TOBIN (“AUTOMATED ANALYSIS FOR RAPID DEFECT SOURCING AND YIELD LEARNING” 1997)
47. Kang disclose a test data analysis system for analyzing test data generated by an automatic test equipment for a set of semiconductor components fabricated using a fabrication process and identifying a problem in the fabrication process (See e.g. abstract on integrated yield management system to manage yields over semiconductor manufacturing process), the system comprising: 

    PNG
    media_image1.png
    216
    929
    media_image1.png
    Greyscale

a processor configured to obtain the test data for the set of semiconductor components and to implement a diagnostic system (See e.g. abstract on neural network.  Examine Note: a processor is inherently presented in order to execute a neural network. See e.g. Fig. 9 on computer implemented A-SBL system.  See also section 3.2.1 on using data from FAB/ET (i.e. test data)); and 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

a memory configured to store the test data (See e.g. Fig. 8 on target DB); 
wherein the diagnostic system: 
recognizes a pattern in the test data corresponding to a recognized spatial pattern of the set of semiconductor components (See e.g. section 2 on classifying the same input patterns.  See also section 3.2.2 on using SOM to cluster bin patterns of wafer into several groups.  Examiner Note: bin patterns of wafer inherently related to spatial pattern of wafer because wafer pattern is in spatial domain)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

compares the recognized spatial pattern to a known spatial pattern associated with the problem (See e.g. section 2 on matching (i.e. comparing) and classifying the same input patterns); 
classifies, using a neural network, the recognized spatial pattern according to the known spatial pattern (See e.g. section 2 on classifying the same input patterns); wherein the neural network comprises a self-organizing map (See e.g. section 2 and 3.2.2 on SOM);
identifies the problem in the fabrication process based on a classification of the pattern (See e.g. section 2 on classifying the same input patterns.  See also 4 on yield prediction and result of pattern analysis including suspicious or unknown state for a new wafer); and 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

produces a report comprising the problem in the fabrication process (See e.g. section 2 on classifying the same input patterns.  See also abstract on yield management. See also 4 on yield prediction and result of pattern analysis including suspicious or unknown state for a new wafer).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Kang fails to disclose the idea of superimposing testing data with wafer map.  
However, Tobin disclose defect detection (thereby in same field of endeavor) and further disclose recognizes a pattern in the test data corresponding to a recognized spatial pattern of the set of semiconductor components when the test data is superimposed onto a wafermap (See e.g. section 2 on spatial signature analysis and Fig. 1 on superimposed wafer map). 

    PNG
    media_image6.png
    893
    836
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, at the time of invention, to modify the defect detection of Kang to incorporate the defect detection of Tobin.  Given the advantage of cost-effective yield learning, one having ordinary skill in the art would have been motivated to make this obvious modification (See e.g. abstract).

    PNG
    media_image7.png
    651
    830
    media_image7.png
    Greyscale


53. Kang disclose a test data analysis system according to claim 47, wherein the diagnostic system comprises a classifier configured to classify the recognized spatial pattern according to the known spatial pattern (See e.g. section 2 on classifying input patterns).

    PNG
    media_image8.png
    473
    477
    media_image8.png
    Greyscale


54. Kang disclose a test data analysis system according to claim 53, wherein the diagnostic system comprises a feature extractor configured to extract a feature from the test data associated with the recognized spatial pattern (See e.g. section 3.2.3 on feature selection).

    PNG
    media_image9.png
    149
    361
    media_image9.png
    Greyscale


55. Kang disclose a test data analysis system according to claim 54, wherein the feature extractor is configured to extract at least two features from the test data, and wherein the diagnostic system further comprises a feature selector configured to select fewer than all of the features for analysis (See e.g. section 3.2.3 on feature selection.  See also section 4 on select the major (i.e. not all) feature).

    PNG
    media_image9.png
    149
    361
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    119
    378
    media_image10.png
    Greyscale


Claims 58, 60-63, 65-67 are drawn to claims above and are rejected for the same reasons.

64. Kang disclose a non-transitory computer readable medium according to claim 63, wherein the test data comprises at least one of electronic wafer sort data, data derived from electronic wafer sort data, electrical test data, bin map data, and outlier data (See e.g. section 3).

    PNG
    media_image11.png
    348
    366
    media_image11.png
    Greyscale

Response to Arguments
Applicant's arguments filed 7-1-2022 have been fully considered but they are not persuasive. 
In re pgs. 10, applicant argues

    PNG
    media_image12.png
    212
    614
    media_image12.png
    Greyscale

In response, the Examiner agrees.  It does appear to have typographical mistake in the description.  However, the idea of superimposing wafer is nonetheless disclosed.


In re pgs. 17-22, applicant argues

    PNG
    media_image13.png
    256
    630
    media_image13.png
    Greyscale

In response, the Examiner respectfully disagrees.
The comparison of recognized spatial pattern is disclosed by Kang.  Tobin is relied upon for the superimpose feature of the claim.  The combined teaching discloses the claimed limitation.

Claim 49, 51, 56-57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang (“Hybrid machine learning system for integrated yield management in semiconductor manufacturing” 1998) in view of TOBIN (“AUTOMATED ANALYSIS FOR RAPID DEFECT SOURCING AND YIELD LEARNING” 1997) and further in view of Iivarinen et al (“Surface inspection of web materials using the self-organizing map” 1998)
49. Neither Kang nor Tobin disclose the idea of two stages system.  
However Iivarinen disclose defect detection using SOM (thereby in same field of endeavor) and further disclose a test data analysis system according to claim 47, wherein the diagnostic system comprises at least two stages, wherein: a first stage comprises a plurality of classifiers configured to receive different types of test data and generates first stage data based on the different types of test data; and a second stage configured to receive the first stage data from the plurality of classifiers and classify the pattern using the neural network based on the first stage data (See e.g. Fig. 1 on defect detection phase and defect classification phase).

    PNG
    media_image14.png
    169
    982
    media_image14.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, at the time of invention, to modify the defect detection of (Kang+Tobin) to incorporate the defect detection of Iivarinen.  Given the advantage of adaptability to different types of defect, one having ordinary skill in the art would have been motivated to make this obvious modification (See e.g. abstract).

    PNG
    media_image15.png
    267
    917
    media_image15.png
    Greyscale


51. Iivarinen disclose a test data analysis system according to claim 49, wherein the first and second stages comprise self-learning systems, and the first and second stages are independently trainable (See e.g. abstract on two separate SOMs and therefore are trained separately/independently).

56. Iivarinen disclose a test system analysis system according to claim 47, wherein the diagnostic system further comprises a second neural network configured to filter the test data (See e.g. Fig. 1 on defect classification phase with feature extraction/filtering).

    PNG
    media_image14.png
    169
    982
    media_image14.png
    Greyscale


57. Iivarinen disclose a test system analysis system according to claim 56, wherein the second neural network comprises a self-organizing map (See e.g. section 2).

    PNG
    media_image16.png
    150
    996
    media_image16.png
    Greyscale


Claim 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang (“Hybrid machine learning system for integrated yield management in semiconductor manufacturing” 1998) in view of TOBIN (“AUTOMATED ANALYSIS FOR RAPID DEFECT SOURCING AND YIELD LEARNING” 1997) and Chen et al (“The implementation of neural network for semiconductor PECVD process” 2007)
52. Neither Kang nor Tobin disclose the idea of neural network library.  
However, Chen disclose manufacturing monitoring system using NN (thereby in same field of endeavor) and further disclose a test data analysis system according to claim 47, further comprising a neural network library, wherein the diagnostic system is configured to retrieve a stored neural network from the neural network library to analyze the test data (See e.g. Fig. 1 on selection of neural network parameters using Taguchi method).
It would have been obvious to one having ordinary skill in the art, at the time of invention, to modify the defect detection of (Kang+Tobin) to incorporate the manufacturing monitoring system of Chen.  Given the advantage of excellent prediction capability, one having ordinary skill in the art would have been motivated to make this obvious modification (See e.g. abstract).

    PNG
    media_image17.png
    229
    763
    media_image17.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUT WONG/Primary Examiner, Art Unit 2127